DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority   
As required by M.P.E.P. 201.14(e), acknowledgement is made of applicant's claim for priority based on US provisional applications #62/482,622, filed on 04/06/2017.
Response to Amendment
Acknowledgement is made of amendment filed on 01/25/2021 in which claims 1,8-11 are currently amended. By this amendment, claims 1-13,17-19 are still pending in the application.
Allowable Subject Matter
Claims 1-13,17-19 (renumbered 1-16) are allowed over the prior art of record of which claims 1-9,13,17-19 had been previously indicated as allowable and reasons for allowance were already given in office action paper No./mail date 20201013.
Regarding claim 10, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, a method for conditioning rechargeable battery cells, comprising among other patentable steps, “…activating an actuation mechanism coupled to a cell interface block, wherein the actuation mechanism is activated to reduce a distance between the cell interface block and the platform thereby causing establishment of  electrical contact between the first group of battery cells and the cell interface block, wherein the cell interface block comprises a cell contact module and a circuit module, and wherein the circuit module is configured to supply power to the first group of battery cells”
Claims 11-12 depend directly from claim 10 and thus are allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        February 22, 2021